DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 02/16/2022, with respect to 112(b) Rejection have been fully considered and are persuasive. The 112(b) Rejection has been withdrawn. 
Applicant’s arguments with respect to the amended “Allowable Subject Matter” into the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, the “Allowable Subject Matter” from Claim 4 & 14 were not imported as a whole in the independent Claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covic (US 2015/0214738).
Regarding Claim 1, Covic disclose a method for controlling a renewable energy power system having at least one renewable energy asset connected to a power grid [(I) This invention relates to methods, apparatus and systems for demand side power management in electrical utility networks. Applications of the invention include, but are not limited to, effective use of renewable energy generation resources] (¶ [0001]), the renewable energy power system [see ”I” above] providing a power output demanded by the power grid during a frequency disturbance of the power grid [(II) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator] (¶ [0243]), the method comprising: 
receiving, via a controller [load controller], a grid frequency signal of the power grid [(III) In another aspect the invention provides a load controller for a demand side electric power supply management system, the controller comprising: priority designation means for designating a priority for one or more loads supplied by the system; frequency detection means for detecting the frequency of a control signal] (¶ [0021]); 
determining a time constant for a frequency filter assembly [(IV) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator. The only physical constraint in an LDC system is delays in generating, distributing, filtering and responding to the LDC signal] (¶ [0243]) as a function of at least a first grid parameter [(V) if power is programmed to be sent back to the Grid then it will be high quality constant voltage grid frequency single phase or 3 phase which has a high value] of the grid frequency signal of the power grid [refer to “III” above] and a second grid parameter of the grid frequency signal [refer to “III” above] of the power grid [(VI) if power is sent back to the grid because there is insufficient load to absorb all of the power available it will be lower quality and consequently of lower value] (¶ [0191]), 
the first parameter and the second parameter dependent on at least one of a magnitude of the frequency disturbance of the power grid [High Value & Lower Value] (¶ [0191], Also refer to “V-VI” above) OR,
the first grid parameter further dependent on a maximum value observed magnitude of the frequency disturbance [High Value] of the power grid (Refer to “VI” above) such that a response time of the renewable energy power system is reduced during the frequency disturbance event (Refer to “II” Above), 
wherein the frequency disturbance results from a load-to-power imbalance in the power grid [Since here the system power is being regulated, the output of the system is Ps (“power imbalance”). The input is the power disturbance which is the difference between the set point and the power that the local system is consuming—ΔP] (¶ [0177], ¶ [0238]); 
filtering the grid frequency signal via the frequency filter assembly using the determined time constant [The time constant of the filter is designed to dominate any other delays such that the operation of the system is predictable and stable. As is demonstrated later, a filtering time constant of T=0.1 is realistic] (¶ [0243]); 
determining a power command for the at least one renewable energy asset using the filtered grid frequency signal [an apparatus for production of a control signal for a demand side electric power supply management system … means to accept set point; measurement means to measure power flow into a supply network] (Claim 11); and, 
controlling the at least one renewable energy asset based on the power command [means to convert information from the measurement means into a control signal for transmission over the network wherein the frequency of the control signal is indicative of the power available to the network] (Claim 11).
Regarding Claim 6, Covic disclose the method of claim 1 [see rejected Claim 1], 
Covic disclose wherein determining the time constant for the frequency filter assembly as a function of two or more grid parameters of the grid frequency signal [refer to “V-VI” above] further comprises utilizing at least one of a function [The priorities assigned to loads may be changed. In one embodiment priorities may be changed dependent on the function performed by the load] (¶ [0039]), OR.  


Regarding Claim 7, Covic disclose the method of claim 1 [see rejected Claim 1], 
Covic disclose further comprising comparing the grid frequency signal to a frequency threshold to determine the presence of the frequency disturbance of the power grid occurring in the power grid [the system power is being regulated, the output of the system is Ps. The input is the power disturbance which is the difference between the set point and the power that the local system is consuming—ΔP.] (¶ [0238-0241]).  
Regarding Claim 8, Covic disclose the method of claim 1 [see rejected Claim 1], 
Covic disclose wherein the frequency disturbance of the power grid comprises at least one of a high frequency disturbance of the power grid, a low frequency disturbance of the power grid [the control signal frequency is substantially in the range of 300-1200 Hz] (¶ [0016], Claim 3-4, Also refer to “V-VI” above”) OR.  
Regarding Claim 9, Covic disclose the method of claim 1 [see rejected Claim 1], 
Covic disclose further comprising resetting, the time constant to a default value when the filtered frequency returns within a certain frequency deadband [All the LDC compliant devices get the signal at substantially the same time and turn on/off appropriately. Therefore, the control signal is most effective transmitted by a low latency system. In FIG. 3 the control signal is shown as being generated at the local transformer of the utility grid. This is a convenient practical location for such a controller as it can measure the power supplied from the grid at this point] (¶ [0185]).  
Regarding Claim 10, Covic disclose the method of claim 1 [see rejected Claim 1], 
Covic disclose wherein the renewable energy power system 3 of 13ATTORNEY DOCKET NO.: comprises at least one of a wind turbine power system [wind turbine 2] (FIG. 3, ¶ [0181]), OR, and wherein the at least one renewable energy asset comprises at least one an energy storage device [batteries] (¶ [0136]) OR.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US 2015/0214738) according to Claim 1 and in further view of Zheng (US 2016/0305403).
Regarding Claim 2, Covic disclose the method of claim 1 [see rejected Claim 1].
Covic is silent to discloses further comprising measuring the grid frequency signal via one or more sensors.
Zheng teaches further comprising measuring the grid frequency signal via one or more sensors [48, 50, 52] (FIG. 3 & ¶ [0034]).
One of ordinary skilled in the art would recognize that the disclosure from Covic in Claim 1 “measurement means to measure power flow into a supply network”, sensors would obvious to be used measure such measurement means.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zheng’s “sensors” as Covic’s “measurement means” to monitor the power grid to detect disturbances. One would be motivated to do so to protect the system Covic’s system from unwanted frequency signals.
Regarding Claim 5, Covic disclose the method of claim 1 [see rej. Claim 1].
Covic is silent to disclose wherein the frequency filter assembly comprises a lag filter
Zheng teaches wherein the frequency filter assembly comprises a lag filter (FIG. 4:70 & ¶[0028]; In addition, the present disclosure may utilize a series of low pass filters and S-functions to make transitioning to a selected operating set point smooth and stable).
NOTE: The most common type of filter is the first-order lag filter of which the output approaches the value of the input in an exponential way over time. This is also called a low-pass filter because high-frequencies (fast changes) are attenuated and low-frequencies (slow changes) are passed through.
One of ordinary skilled in the art would recognize that a “lag filter” can be incorporated into “filter means to detect the control signal” as disclosed in Covic in ¶ [0033].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zheng’s “lag filter” as Covic’s “measurement means”, One would be motivated to do so to protect the system Covic’s system from unwanted frequency signals.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Covic (US 2015/0214738).
Regarding Claim 11, Covic disclose a method for controlling a renewable energy power system having at least one renewable energy asset connected to a power grid [(I) This invention relates to methods, apparatus and systems for demand side power management in electrical utility networks. Applications of the invention include, but are not limited to, effective use of renewable energy generation resources] (¶ [0001]), the renewable energy power system providing a power output demanded by the power grid during a frequency disturbance of the power grid [(II) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator] (¶ [0243]), the method comprising: 
receiving, via a controller [load controller], a grid frequency signal of the power grid  [(III) In another aspect the invention provides a load controller for a demand side electric power supply management system, the controller comprising: priority designation means for designating a priority for one or more loads supplied by the system; frequency detection means for detecting the frequency of a control signal] (¶ [0021]); 
filtering the frequency signal having a first dynamic time constant  [(IV) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator. The only physical constraint in an LDC system is delays in generating, distributing, filtering and responding to the LDC signal] (¶ [0243]), the first dynamic time constant varying as a function of a first grid parameter [(V) if power is programmed to be sent back to the Grid then it will be high quality constant voltage grid frequency single phase or 3 phase which has a high value]; and,  
filtering the frequency signal having a second dynamic time constant [(IV) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator. The only physical constraint in an LDC system is delays in generating, distributing, filtering and responding to the LDC signal] (¶ [0243]), the second dynamic time constant varying as a function of a second grid parameter of the frequency signal  [(VI) if power is sent back to the grid because there is insufficient load to absorb all of the power available it will be lower quality and consequently of lower value] (¶ [0191]), 
wherein the first and second grid parameters are dependent on at least one of a magnitude of the frequency disturbance of the power grid, a duration of the frequency disturbance of the power grid [High Value & Lower Value] (¶ [0191], Also refer to “V-VI” above), OR 
wherein the first grid parameter is further dependent on a maximum value observed magnitude of the frequency disturbance [High Value] of the power grid (Refer to “VI” above) such that a response time of the renewable energy power system is reduced during the frequency disturbance event (Refer to “II” Above), and 
wherein the frequency disturbance results from a load-to-power imbalance in the power grid [Since here the system power is being regulated, the output of the system is Ps (“power imbalance”). The input is the power disturbance which is the difference between the set point and the power that the local system is consuming—ΔP.] (¶ [0177], ¶ [0238]); 
selecting one of the filtered frequency signals  [an apparatus for production of a control signal for a demand side electric power supply management system … means to accept set point; measurement means to measure power flow into a supply network] (Claim 11); and, 
4 of 9ATTORNEY DOCKET NO.: controlling the at least one renewable energy asset based on the selected filtered grid frequency signal  [means to convert information from the measurement means into a control signal for transmission over the network wherein the frequency of the control signal is indicative of the power available to the network] (Claim 11).
Covic is not explicit to disclose:
filtering the frequency signal via a first frequency filter; and 
filtering the frequency signal via a second frequency filter, 
However, Covic also discloses the load controller comprises several filters [Each load being controlled may have a different response to the control signal, thus allowing a priority of loads to be implemented. Referring to FIG. 14, one example of a load controller implementation is shown in which the load controller 30 has filters 31 to 34] (¶ [0184]).
Moreover, Covic’s discloses controller 30 with filters 31-34 to “allow a priority of loads to be implemented”. One of ordinary skilled in the art would recognize that “allowing a prioritization” from:
a first filter (from filters 31-34) can be implemented to (a) filtering the frequency signal via a first frequency filter; and 
a second filter (from filters 31-34) can be implemented to (b) filtering the frequency signal via a second frequency filter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to modify Covic’s filters 31-34 in controller 30 to “filter frequency filters via a first and a second filter” (see a-b above). One would be motivated to so to “allow a priority of loads to be implemented” and provide a more efficient method by “prioritization” (see Covic ¶ [0187]) – the priority being – having a first dynamic time constant, the first dynamic time constant varying as a function of a first grid parameter (for the first filter) & having a second dynamic time constant, the second dynamic time constant varying as a function of a second grid parameter of the frequency signal (from the second filter).
Claims 12 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Covic (US 2015/0214738) in view of Zheng (US 2016/0305403).
Regarding Claim 12, Covic disclose a system for controlling a renewable energy power system during a frequency disturbance of a power grid [(I) This invention relates to methods, apparatus and systems for demand side power management in electrical utility networks. Applications of the invention include, but are not limited to, effective use of renewable energy generation resources] (¶ [0001]), the renewable energy power system connected to the power grid and providing a power output demanded by the power grid [(II) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator] (¶ [0243]), the system comprising: 
configured to monitor the power grid to detect the frequency disturbance resulting from a load-to-power imbalance in the power grid, and to measure a grid frequency signal of the power grid [Since here the system power is being regulated, the output of the system is Ps (“power imbalance”). The input is the power disturbance which is the difference between the set point and the power that the local system is consuming—ΔP.] (¶ [0177], ¶ [0238]); 
a frequency filter assembly for filtering the grid frequency signal [(IV) In a practical grid environment, a demand response system should be able to react in less than a second to any appropriate signals or disturbances. This requirement is often specified by the system operator. The only physical constraint in an LDC system is delays in generating, distributing, filtering and responding to the LDC signal] (¶ [0243]), 
the frequency filter assembly having a dynamic time constant, the dynamic time constant varying as a function of at least a first grid parameter of the grid frequency signal of the power grid [(V) if power is programmed to be sent back to the Grid then it will be high quality constant voltage grid frequency single phase or 3 phase which has a high value] and a second grid parameter of the grid frequency signal of the power grid [(VI) if power is sent back to the grid because there is insufficient load to absorb all of the power available it will be lower quality and consequently of lower value] (¶ [0191]), 
wherein the first parameter and the second parameter are dependent on at least one of a magnitude of the frequency disturbance of the power grid [High Value & Lower Value] (¶ [0191], Also refer to “V-VI” above), OR, 
wherein the first grid parameter is further dependent on a maximum value observed magnitude of the frequency disturbance [High Value] of the power grid such that a response time of the renewable energy power system is reduced during the frequency disturbance event (Refer to “II” Above); and, 
a controller [load controller] configured to perform a plurality of operations, the plurality of operations [the controller comprising: priority designation means for designating a priority for one or more loads supplied by the system; frequency detection means for detecting the frequency of a control signal] (¶ [0021]); comprising: 
determining a power command for the at least one renewable energy asset using the filtered grid frequency signal [an apparatus for production of a control signal for a demand side electric power supply management system … means to accept set point; measurement means to measure power flow into a supply network] (Claim 11); and,


controlling the at least one renewable energy asset based on the power command [means to convert information from the measurement means into a control signal for transmission over the network wherein the frequency of the control signal is indicative of the power available to the network] (Claim 11).	
	However, Covic does not disclose “one or more sensors”.
Zheng teaches one or more sensors [48, 50, 52] (FIG. 3 & ¶ [0034]).
One of ordinary skilled in the art would recognize that the disclosure from Covic in Claim 12 “measurement means to measure power flow into a supply network”, sensors would obvious to be used measure such measurement means.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zheng’s “sensors” as Covic’s “measurement means” to monitor the power grid to detect disturbances. One would be motivated to do so to protect the system from unwanted frequency signals.
Regarding Claim 15, Covic in view of Zheng disclose discloses the system of claim 12 [see rejected Claim 12],
Zheng teaches wherein the frequency filter assembly comprises a lag filter (FIG. 4:70 & ¶ [0028]; In addition, the present disclosure may utilize a series of low pass filters and S-functions to make transitioning to a selected operating set point smooth and stable).
NOTE: The most common type of filter is the first-order lag filter of which the output approaches the value of the input in an exponential way over time. This is also called a low-pass filter because high-frequencies (fast changes) are attenuated and low-frequencies (slow changes) are passed through.
One of ordinary skilled in the art would recognize that a “lag filter” can be incorporated into “filter means to detect the control signal” as disclosed in Covic in ¶ [0033].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zheng’s “lag filter” as Covic’s “measurement means”, One would be motivated to do so to protect the system Covic’s system from unwanted frequency signals.


Regarding Claim 16, Covic in view of Zheng disclose the system of claim 12 [see rej. Claim 12], 
Covic disclose wherein the dynamic time constant is determined vie at least one a function [The priorities assigned to loads may be changed. In one embodiment priorities may be changed dependent on the function performed by the load.] (¶ [0039]) OR.  
Regarding Claim 17, Covic in view of Zheng disclose the system of claim 12 [see rej. Claim 12], 
Covic disclose wherein the plurality of operations further comprise comparing the grid frequency signal to a frequency threshold to determine the presence of the g[the system power is being regulated, the output of the system is Ps. The input is the power disturbance which is the difference between the set point and the power that the local system is consuming—ΔP.] (¶ [0238-0241]).
Regarding Claim 18, Covic in view of Zheng disclose the system of claim 12 [see rej. Claim 12], 
Covic disclose wherein the frequency disturbance of the power grid comprises at least one of a high frequency disturbance of the power grid, a low frequency disturbance of the power grid [the control signal frequency is substantially in the range of 300-1200 Hz] (¶ [0016], Claim 3-4), OR.  
Regarding Claim 19, Covic in view of Zheng disclose the system of claim 12 [see rej. Claim 12], 
Covic disclose wherein the plurality of operations further comprise resetting the time constant to a default value when the filtered frequency returns within a certain frequency deadband [All the LDC compliant devices get the signal at substantially the same time and turn on/off appropriately. ... In FIG. 3 the control signal is shown as being generated at the local transformer of the utility grid. This is a convenient practical location for such a controller as it can measure the power supplied from the grid at this point] (¶ [0185]).  
Regarding Claim 20, Covic in view of Zheng disclose the system of claim 12 [see rej. Claim 12], 
Covic disclose wherein the renewable energy power system comprises at least one of a wind turbine power system [wind turbine 2] (FIG. 3, ¶ [0181]) OR, and wherein the at least one renewable energy asset comprises at least one of an energy storage device [batteries], (¶ [0136]) OR. 

Allowable Subject Matter
Claims 4 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832